Citation Nr: 1026027	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether a VA Form 9 (Appeal to Board of Veterans' Appeals) 
addressing the claims for service connection for posttraumatic 
stress disorder (PTSD), depression, and infertility, received on 
April 25, 2007, was timely filed.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board initially dismissed the Veteran's appeal in a June 2009 
decision.  This decision, however, was vacated pursuant to an 
April 2010 Joint Motion for Remand to the Board of the VA General 
Counsel and the Veteran's representative.   

In a December 2009 rating decision, the RO granted service 
connection for PTSD due to sexual assault with recurrent chronic 
major depressive episodes.  A 100 percent evaluation was assigned 
as of April 25, 2007.  At her April 2009 Travel Board hearing, 
the Veteran raised the matter of whether an earlier effective 
date for this grant was warranted.  The Board referred this 
matter back to the RO for appropriate action in June 2009, but it 
does not appear that such action has been taken to date.  
Therefore, the Board does not have jurisdiction over the 
claim, and it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The Veteran was notified of the unfavorable rating decision 
denying service connection for PTSD, depression, and infertility 
on November 22, 2005, and, on February 8, 2007, the RO issued a 
Statement of the Case addressing these claims, along with a 
letter explaining her appellate rights and responsibilities; her 
VA Form 9, however, was not received by the RO until April 25, 
2007.

2.  The Veteran did not make a request for an extension of the 
60-day time limit for the filing of a Substantive Appeal prior to 
the expiration of that time limit.


CONCLUSION OF LAW

The VA Form 9 addressing the claims for service connection for 
PTSD, depression, and infertility, received on April 25, 2007, 
was not timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.302, 20.304, 20.305 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA law, the Board shall not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108.  Under VA regulations, an appeal consists of a timely 
filed Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200.  

An SOC must be complete enough to allow the appellant to present 
written and/or oral arguments before the Board of Veterans' 
Appeals.  It must contain: (a) a summary of the evidence in the 
case relating to the issue or issues with which the appellant or 
representative has expressed disagreement; (b) a summary of the 
applicable laws and regulations, with appropriate citations, and 
a discussion of how such laws and regulations affect the 
determination; and (c) the determination of the agency of 
original jurisdiction on each issue and the reasons for each such 
determination with respect to which disagreement has been 
expressed.  38 C.F.R. § 19.29.

Under 38 C.F.R. § 20.202, a Substantive Appeal consists of a 
properly completed VA Form 9 (Appeal to Board of Veterans' 
Appeals) or another correspondence containing the necessary 
information.  If the SOC or any prior Supplemental Statement of 
the Case (SSOC) addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the SOC and any 
prior SSOC.  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed.  The Board will not presume that 
an appellant agrees with any statement of fact contained in an 
SOC or an SSOC which is not specifically contested.  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the 1-year period from the 
date of mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing of 
the SOC will be presumed to be the same as the date of the SOC, 
and the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  38 C.F.R. § 20.302(b)(1).

Additionally, except in the case of simultaneously contested 
claims, if (i) a claimant submits additional evidence within one 
year of the date of mailing of the notification of the 
determination being appealed, and (ii) that evidence requires, in 
accordance with § 19.31 of this title, that the claimant be 
furnished an SSOC, then the time to submit a Substantive Appeal 
shall end not sooner than 60 days after such SSOC is mailed to 
the appellant, even if the 60-day period extends beyond the 
expiration of the 1-year appeal period.  38 C.F.R. 
§ 20.302(b)(2); see also 38 U.S.C.A. § 7105(b)(1) and (d)(3); 
VAOPGCPREC 9-97 (Feb. 11, 1997).  Where an SSOC is furnished, a 
period of 30 days from the date of mailing of the SSOC will be 
allowed for response.  The date of mailing of the SSOC will be 
presumed to be the same as the date of the SSOC for purposes of 
determining whether a response has been timely filed.  Provided 
that a Substantive Appeal has been timely filed in accordance 
with paragraph (b) of this section, the response to an SSOC is 
optional and is not required for the perfection of an appeal.  
38 C.F.R. § 20.302(c).

An extension of the 60-day period for filing a Substantive 
Appeal, or the 30-day period for responding to an SSOC, may be 
granted for good cause.  A request for such an extension must be 
in writing and must be made prior to expiration of the time limit 
for filing the Substantive Appeal or the response to the SSOC.  
The request for extension must be filed with the Department of 
Veterans Affairs office from which the claimant received notice 
of the determination being appealed, unless notice has been 
received that the applicable records have been transferred to 
another Department of Veterans Affairs office.  A denial of a 
request for extension may be appealed to the Board.  38 C.F.R. 
§ 20.303.  Except as provided in 38 C.F.R. § 20.302(b), the 
filing of additional evidence after receipt of notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304.

In computing time limits, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is not 
of record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the Department of 
Veterans Affairs. In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded.  This is commonly 
known as VA's "mailbox rule."  38 C.F.R. § 20.305(a).  In 
computing the time limit for filing a written document, the first 
day of the specified period will be excluded and the last day 
included.  Where the time limit would expire on a Saturday, 
Sunday, or legal holiday, the next succeeding workday will be 
included in the computation.  38 C.F.R. § 20.305(b).  

In cases where a veteran files a timely NOD but fails to timely 
file a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 Vet. 
App. 554, 555 (1993).

Here, the Veteran was notified of the unfavorable rating decision 
denying service connection for PTSD, depression, and infertility 
on November 22, 2005.  At that time, the claims file contained 
treatment records printed through the Puget Sound VISTA system, 
including records from the American Lake (Tacoma), Washington VA 
Medical Center (VAMC), dated from April to November of 2005.  Her 
timely NOD was received by the RO in October 2006.  By that time, 
the claims file also included VA records, dated from June 2005 
and January 2006, from "Puget Sound HCS."  In November 2006, 
the RO received additional VA treatment records, dated from April 
2005 through October 2006; these were noted to have been 
"[p]rinted at American Lake."  On February 7, 2007, the RO 
received additional medical evidence from the Veteran, consisting 
of outpatient treatment records dated from October 2006 through 
February 2007 and "[p]rinted at Seattle."  

Following receipt of this additional evidence, on February 8, 
2007, the RO issued an SOC addressing the three noted claims, 
along with a letter explaining the Veteran's appellate rights and 
responsibilities.  This SOC contains a list of relevant evidence, 
including "[t]reatment reports from VAMC Puget Sound dated 2005 
to present."

The claims file contains a February 16, 2007 Report of Contact, 
which indicates that the Veteran spoke with an RO employee and 
was requested to provide details of an in-service PTSD stressor.  
It appears that the Veteran initiated the call, as the VA 
employee described identifying herself "to the caller," and the 
Veteran also reported during her April 2009 hearing that she 
initiated the call.  The employee noted the following:

Veteran has appeal in process.  She has the 
form 9 and states that she has provided all 
the information she has.  She thinks we 
have all the information to substantiate 
her claim.  She is trying to locate a 
fellow service woman to make a statement.

As to the Veteran's next actions, the claims file contains two 
submissions from her, both date-stamped by the RO as having been 
received on April 25, 2007.  The first is a hearing request dated 
February 22, 2007.  The second is a VA Form 9 dated March 28, 
2007.  Both also have an unidentified "received" date stamp of 
April 12, 2007 in addition to the later RO date stamp.  During 
the April 2009 hearing, the Veteran's representative confirmed 
that the earlier date stamp was that of her veterans service 
organization.  The Veteran's representative further noted at the 
hearing that "there were some administrative problem with the 
mail runs" at the field office at the VA medical facility in 
American Lake and delays in getting mail from the field office to 
the Federal building in Seattle.  The Veteran indicated that she 
mailed her submissions to her representative.

The RO subsequently notified the Veteran in August 2007 that her 
VA Form 9, received on April 25, 2007 was untimely and that the 
submission received on that date would be considered a request to 
reopen a previously denied claim.  The Veteran's present appeal 
arose from this determination.

As noted above, the RO has since granted service connection for 
PTSD with recurrent chronic major depressive episodes, with the 
Veteran nevertheless pursuing this timeliness appeal in 
furtherance of receiving an earlier effective date for the grant 
of a 100 percent evaluation for her disorder.  It is not entirely 
clear from the record whether she has intended to pursue this 
appeal with regard to the infertility issue, but, absent any 
clear indication of a withdrawal of this issue from appeal, the 
Board will presume that it remains part of the appeal.  

In reviewing the evidence of record, the Board will first address 
the question of the adequacy of the February 8, 2007 SOC, as this 
matter provided the basis for the April 2010 joint motion.  
Notably, the parties to that motion indicated that the Board 
would need to discuss the adequacy of the SOC in view of the fact 
that the VA medical records received in February 2007, to the 
extent they were from the American Lake VAMC, were allegedly not 
addressed in the SOC.  

The Board has considered all potentially applicable laws, 
regulations, court decision, and precedential opinions.  In this 
regard, 38 C.F.R. § 19.29 requires "a summary of the evidence in 
the case" in the SOC.  Under 38 C.F.R. § 19.31(b)(2), an SSOC is 
to be issued if a "material defect" in the SOC or a prior SSOC 
is discovered.  In VAOPGCPREC 9-97 (February 11, 1997), the VA 
General Counsel held that if a claimant has not yet perfected an 
appeal, and VA issues an SSOC in response to evidence received 
within the one-year period following the mailing date of 
notification of the determination being appealed, 38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 20.302(c) require VA to afford the 
claimant at least 60 days from the mailing date of the SSOC to 
respond and perfect an appeal, even if the 60-day period would 
extend beyond the expiration of the one-year period.  Moreover, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C.A. § 7105(d)(3) requires 
VA to issue an SSOC even if the one-year period following the 
mailing date of notification of the determination being appealed 
will expire before VA can issue the SSOC.  Finally, 38 C.F.R. 
§ 3.156(b) requires that such evidence be considered in 
connection with the pending claim.  Most recently, in Charles v. 
Shinseki, 587 F.3d 1318 (2009), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) found that a 
rating decision was rendered non-final because the RO failed to 
consider new evidence received within one year of the rating 
decision and to issue an SSOC.  

All of this notwithstanding, in ascertaining whether there was a 
"material defect" in the absence of a direct reference to the 
American Lake VAMC in the February 8, 2007 Statement of the Case, 
it is well to consider the structure of the network of Veterans 
Health Administration facilities in the state of Washington.  
There are five VA medical centers in the state, three of which 
are in the cities of Vancouver, Walla Walla, and Spokane, all of 
which are outside of the Seattle-Tacoma metropolitan area.  See 
VA Hospitals and Clinics Locations, Northwest Network, 
http://www2.va.gov/directory/guide/region_flsh.asp?map=0&ID=20.  
The other two medical centers are the American Lake Division 
located at 9600 Veterans Drive, Tacoma, Washington 98493; and the 
Seattle Division at 1660 South Columbian Way, Seattle, Washington 
98108.  These two medical centers make up the "VA Puget Sound 
Health Care System."  See VA Puget Sound Health Care System,  
http://www.pugetsound.va.gov/.   Both of these facilities were 
constructed well before April 2005, when VA treatment began.  See 
VA Puget Sound Health Care System History, 
http://www.pugetsound.va.gov/about/history.asp.  In other words, 
any treatment received at either the American Lake (Tacoma) 
facility or the Seattle facility would be considered as having 
been through the VA Puget Sound Health Care System.  

To this extent, the Board does not find the characterization of 
the source of VA medical records in the February 8, 2007 SOC as 
being "VAMC Puget Sound" to be the kind of "material defect" 
that would warrant issuance of an SSOC and bring to bear 
consideration of VAOPGCPREC 9-97, Charles, and questions of the 
finality of the November 2005 rating decision.  Rather, "Puget 
Sound" records may refer to records from either the American 
Lake facility or the Seattle facility, as these two facilities 
constitute the VA Puget Sound Health Care System.  There is 
accordingly no rational basis for concluding that the RO did not 
consider the American Lake records in the issuance of the 
Statement of the Case.  Instead, the RO merely characterized the 
VA Puget Sound Health Care System as a whole, rather than noting 
its specific medical facilities.  The Board further notes that 
the RO addressed the records "dated 2005 to present," meaning 
that there is no rational basis to conclude that the RO did not 
consider the records received on February 7, 2007, or indeed any 
other records dated after April 2005, in the Statement of the 
Case.  In short, the February 8, 2007 Statement of the Case was 
fully adequate in addressing all of the VA medical records 
associated with the claims file at the time of its issuance.

Given that the Board has determined that the February 8, 2007 
Statement of the Case is adequate, the Board also finds no basis 
for application of 38 C.F.R. § 20.904(a)(2), as referenced in the 
joint motion; under this provision, an appellate decision may be 
vacated by the Board when an SOC or required SSOC was not 
provided.  

As to other considerations in this case, the Board finds no 
indication of a VA Form 9 or equivalent submission from the 
Veteran that was received by the RO prior to April 25, 1997.  The 
only communication between the Veteran and the RO during the 
period between February 8 and April 25 of 2007 was the February 
2007 Report of Contact, which does not indicate that the Veteran 
clearly expressed an intention to perfect her appeal.  Rather, it 
was merely noted that she had an "appeal in process" and 
possession of a VA Form 9, without any indication of whether she 
would take the next step of submitting the VA Form 9.  

In view of the earlier unidentified date stamps on the two 
submissions from the Veteran and her credible testimony that she 
furnished these submissions to her representative's American Lake 
field office, it appears that both documents were in the 
possession of her representative for some period of time before 
being received by the RO.  The fuller description of this set of 
circumstances, however, at the hearing does not change the fact 
that the RO did not receive either document until April 25, 2007.  
See Anderson v. Brown, 9 Vet. App. 542, 547 (1996) (citing Brown 
v. Brown, 8 Vet. App. 40 (1995) for the proposition that, by 
filing a VA Form 21-22, an appellant authorizes a service 
representative to act on his or her behalf and is bound by the 
acts of the service representative); see also 38 C.F.R. § 20.602.  

Another assertion from the Veteran concerns the applicability of 
the "mailbox rule" of 38 C.F.R. § 20.305 in this case.  This 
rule does warrant consideration insofar as the postmark of the 
Veteran's Substantive Appeal is not of record.  The Board notes, 
however, that the length of time from February 8 to April 25 in 
2007 was 76 days.  Even when applying the "mailbox rule," and 
taking into account two weekend days (April 21 and 22), there 
would still be a passage of 69 days, well in excess of the 60-day 
response period required by 38 C.F.R. § 20.302(b)(1).  Moreover, 
while the Veteran's representative cited to "a holiday in 
there" during the April 2009 hearing, the Board must point out 
that the only holiday in April 2007, Easter Sunday, fell on April 
8.  In short, the VA Form 9 was untimely even with application of 
the "mailbox rule."  

Also, the Veteran's representative argued that "if there was a 
piece of evidence to be found," the 60-day clock should be set 
again.  In this case, however, the Veteran submitted no evidence 
between February 8 and April 25 of 2007, and there was no basis 
for the issuance of an SSOC.  As such, 38 C.F.R. § 20.302 and, as 
described above, VAOPGCPREC 9-97 (Feb. 11, 1997) do not apply in 
this instance.

Additionally, the Board has considered whether there was "good 
cause" to support an extension of the Veteran's appeal period.  
She testified at her April 2009 hearing that she went through a 
great deal of difficulty in early 2007, including having multiple 
medical appointments for diabetes mellitus, dealing with her 
father's declining health as a full-care provider, and 
experiencing recurrent PTSD symptomatology.  She did confirm 
receipt of the February 2007 SOC.  The Board observes, however, 
that a request for an extension of the 60-day period must be in 
writing and must be made prior to expiration of the time limit 
for filing the Substantive Appeal.  In this case, however, no 
such request was made during the noted time period.  

As a final matter, the Board notes that this case is readily 
distinguishable from Percy v. Shinseki, 23 Vet. App. 37 (2009), 
in which the Court determined that VA may waive any issue of 
timeliness in the filing of the Substantive Appeal, either 
explicitly or implicitly, and is not required to close an appeal 
for failure to file a timely Substantive Appeal.  In Percy, 
however, the RO certified the issue in question, on its merits, 
to the Board on appeal.  In the present case, it is the question 
of the timeliness of the appeal that has been certified to the 
Board.  Accordingly, the recent Percy decision does not affect 
the outcome in this matter.

In short, no Substantive Appeal was filed within 60 days of the 
issuance of the February 8, 2007 SOC or within the remainder of 
the one-year period following the date of notification of the 
determination being appealed.  Accordingly, the appeal is 
dismissed. 


ORDER

The appeal is dismissed.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


